OVW Training Guiding Principles for Grantees and Subgrantees
Any training or training materials developed or delivered with grant funding provided by the
Office on Violence Against Women is to adhere to the following guiding principles:
1. Trainings must comply with applicable law.
In developing and conducting grant‐funded training, grantees (and any subgrantees) shall not
violate the Constitution or any federal law, including any law prohibiting discrimination.
2. The content of trainings and training materials must be accurate, appropriately tailored,
and focused.
The content of training programs must be accurate, useful to those being trained, and well
matched to the program's stated objectives. Training materials used or distributed at trainings
must be accurate, relevant, and consistent with these guiding principles.
3. Trainers must be well‐qualified in the subject area and skilled in presenting it.
Trainers must possess the subject‐matter knowledge and the subject‐specific training
experience necessary to meet the objectives of the training. In selecting or retaining a trainer,
grantees (or subgrantees) should consider such factors as the trainer's resume and written
materials, interviews with the trainer, observation of other trainings conducted by the trainer,
feedback from other entities with which the trainer has worked, training participant feedback
and evaluations, and the general reputation of the trainer.
4. Trainers must demonstrate the highest standards of professionalism.
Trainers must comport themselves with professionalism. While trainings will necessarily entail
varying teaching styles, techniques, and degrees of formality, as appropriate to the particular
training goal, professionalism demands that trainers instruct in the manner that best
communicates the subject matter while conveying respect for all.

